Citation Nr: 0925024	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-20 011	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Whether the Veteran has Prisoner of War (POW) status.  

2.  Entitlement to service connection for psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
claimed as war shock.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served in the Philippine Commonwealth Army from 
September 1941 to April 1942 and from March 1945 to 
February 1946.  

This matter came to the Board on appeal from a November 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  The Board remanded the case in May 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

Other matters

In a statement dated in April 2007 and signed by the Veteran 
and his daughter, the Veteran's daughter stated that the 
Veteran has a heart ailment and that according to other 
veterans her father's heart ailment has something to do with 
his incarceration at Camp O'Donnell in Capas during the War.  
It is unclear whether the Veteran is attempting to raise a 
claim of service connection for heart disability, and action 
should be taken to clarify this matter.  


REMAND

The Veteran has filed a claim of service connection for war 
shock, and the RO has framed the issue as entitlement to 
service connection for PTSD.  In a letter received in 
September 2002, the Veteran's private physician said he has 
concluded the Veteran had traumatic shock from his past 
experience brought about by most probably the war.  The 
physician said he usually gave the Veteran medications for 
his sleeping and anxiety problems.  In addition, in a 
December 2007 letter, the physician said the Veteran's 
behaviors are manifestations of posttraumatic stress 
syndrome, which the physician considered were from the 
Veteran's previous experiences during the war.  Because the 
Veteran has presented evidence that indicates he has 
disability that is related to service, he should be provided 
a VA examination and a medical opinion pertaining to his 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2008); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Whether the Veteran was a POW is relevant to his service 
connection claim because 38 U.S.C.A. § 1112(a) and 38 C.F.R. 
§ 3.309(c) provide that if a veteran is a former POW, and a 
psychosis, any of the anxiety states, or dysthymic disorder 
(or depressive neurosis) is manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from service even though there is no record of 
such disease during service, service connection may be 
granted on a presumptive basis provided the rebuttable 
provisions of 38 C.F.R. § 3.307 are also satisfied.  
38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. § 3.309 (c) 
(2008).  

Review of the record shows that in April 1955 the RO received 
from the Service Department MPRC Form 1-632 in which it 
stated that the Veteran's military history was determined to 
be as follows:  Pre-war service from September 1, 1941, to 
December 7, 1941; beleaguered from December 8, 1941, to April 
8, 1942; no casualty status from April 9, 1942, to March 23, 
1945; and regular Philippine Army service from 
March 24, 1945, to February 8, 1946.  The Service Department 
stated that the Veteran's alleged POW status from 
April 9, 1942, to April 18, 1942, was not supported.  On the 
MPRC Form 1-632, the Service Department referred to the 
Veteran's Form 23.  

In April 2002, the Veteran submitted a copy of his PA AGO 
Form 23, Affidavit for Philippine Army Personnel, which is 
dated in December 1945.  On that form, the Veteran reported 
he had served with "B" Co, 1st BN, 31st Inf. and was inducted 
in September 1941.  He stated he surrendered on April 9, 1942 
and escaped on April 19, 1942, at Balanga, Bataan, during the 
march to Capas.  

On his VA Form 21-526, Veteran's Claim for Compensation 
and/or Pension, received in May 2002, the Veteran stated that 
he had been a POW of the Japanese Government and had been 
confined at Camp O'Donnell, Capas, Tarlac, Philippines, from 
April 9, 1942, to April 18, 1942.  In the remarks section of 
the application, the Veteran's daughter stated that her 
father was a soldier during the war and was on the death 
march.  She said he was imprisoned at Camp O'Donnell, Capas, 
Tarlac.  She also said that according to her mother when she 
was still alive, the Veteran was punished by the Japanese 
during his captivity, and when he could no longer endure his 
sufferings, he escaped.  The daughter said that when the war 
ended, her father was no longer in his normal mental state.  
She said he had had a war shock and was still suffering from 
it until this time.  On a VA Form 21-4169, Supplement to VA 
Form 526, received in July 2002, the Veteran stated that 
in 1942 he surrendered in Bataan, became a POW in Capas, then 
escaped and was sick.  

In a statement dated in October 2002 and signed by the 
Veteran and his daughter, the daughter stated that from his 
service records the Veteran surrendered April 9, 1942, and 
escaped April 18, 1942.  The daughter said that according to 
her mother when she was still alive, the Veteran was tortured 
by the Japanese inside the concentration camp and escaped 
when he could not take it any more.  She said the Veteran was 
held at Camp O'Donnell, Capas, Tarlac, Philippines.  The 
Veteran also submitted a September 2002 joint affidavit from 
two other servicemen who stated they and the Veteran were 
imprisoned together at a concentration camp during the war.  
They stated that the Veteran escaped from prison and they 
could not remember the day, time, and date that he escaped.  
They said when they saw the Veteran again, they noticed, 
based on the Veteran's manner of speech, that he was not in 
his right mind, walking around without a destination and 
ending up in different places.  

In a Memorandum for File dated in February 2004, the RO 
stated that the evidence was insufficient to support a 
finding that the Veteran was a former POW.  In this regard, 
the RO noted that one of the affiants was currently receiving 
VA benefits and that the Service Department had certified he 
was a POW form April 10, 1942, to July 31, 1942.  

In July 2008, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that in accordance 
with VA's 38 U.S.C. § 5103A duty to assist, where a claimant 
submits new evidence subsequent to a verification of service, 
that evidence must be submitted and considered in connection 
with a new request for verification of service from the 
service department pursuant to 38 C.F.R. § 3.203(c).  
Capellan v. Peake, 539 F.3d 1373, 1382 (2008).  The Federal 
Circuit stated specifically that 38 C.F.R. § 3.203 requires 
that military service be determined based on all relevant 
evidence, with due application of the duty to assist in 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and the statutory 
and regulatory requirements to consider all information and 
lay evidence of record pursuant to 38 U.S.C.A. § 5107(b).  
Id.  

In this case, although the Service Department apparently 
considered the Veteran's PA AGO Form 23 in preparation of its 
MPRC Form 1-632 received at the RO in April 1955, there is no 
indication that the RO has submitted to the Service 
Department (via the National Personnel Records Center 
(NPRC)), the September 2002 joint affidavit of the Veteran's 
fellow servicemen or the statements from the Veteran and his 
daughter pertaining to his POW status.  (NPRC is part of the 
United States National Archives and Records Administration, 
and receives and stores records of various types concerning 
persons who served in the Armed Forces.)  In view of the 
holding of the Federal Circuit in Capellan, the Board finds 
that remand is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact NPRC and make a new request 
for verification of the Veteran's 
service including, but not limited to, 
a finding as to whether the Veteran had 
POW status at any time, including from 
April 9, 1942, to April 18, 1942.  
Provide NPRC copies of relevant records 
and statements from the Veteran and his 
daughter as well as the September 2002 
joint affidavit from fellow servicemen.  
Include documentation from the claims 
file pertaining to POW status of those 
servicemen.  

2.  Arrange for a VA psychiatric 
examination of the Veteran to determine 
the nature and etiology of any 
psychiatric disability.  After 
examination of the Veteran and review 
of the record, including available 
service treatment records as well as 
affidavits from fellow servicemen and 
statements of the Veteran and family 
members over the years since service 
along with the letters from the 
Veteran's physician, provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
higher) that any current psychiatric 
disability had its onset in service or 
is causally related to service or any 
incident of service.  The examiner is 
requested to provide an explanation of 
the rationale for any opinion provided.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

3.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate whether the 
Veteran has POW status and entitlement 
to service connection for psychiatric 
disability, to include PTSD claimed as 
war shock.  If the benefit sought on 
appeal is not granted, issue an 
appropriate supplemental statement of 
the case and provide the Veteran an 
opportunity to respond.  


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



